Citation Nr: 0117389	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-16 643	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the left fourth sternocostal cartilage, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from April 1943 to February 
1946.  The Board of Veterans' Appeals (Board) notes that, 
pursuant to a rating decision in June 1999, the veteran is in 
receipt of VA special monthly pension benefits based on the 
need for regular aid and attendance.  

This appeal arises from an October 1999 rating decision, in 
which the RO denied a rating in excess of 10 percent for 
service-connected residuals of an injury to the veteran's 
left fourth sternocostal cartilage.  The October 1999 rating 
decision also denied an increased (compensable) rating for 
service-connected pterygium of the right eye and service-
connected pterygium of the left eye.  In November 1999, the 
veteran submitted a notice of disagreement with the October 
1999 rating decision.  A Statement of the Case, issued in 
January 2000, and a Supplemental Statement of the Case, 
issued in June 2000, referenced both of the foregoing claims.  
However, in a VA Form 9 ("Appeal to the Board of Veterans' 
Appeals") received in July 2000, the veteran indicated that 
the only issue he desired to continue to appeal was the claim 
of entitlement to an increased rating for residuals of an 
injury to his left fourth sternocostal cartilage.  
Accordingly, the issue on appeal is listed as shown on the 
preceding page.  


FINDINGS OF FACT

1.  Residuals of an injury to the veteran's left fourth 
sternocostal cartilage are manifested by x-ray evidence of 
remote injury to the anterior aspect of the left lower ribs, 
pain on palpation of costochondral areas, and complaints of 
pain on deep breathing, soreness in bending and engaging in 
activities which place pressure on the chest.  


2.  The service-connected residuals of an injury to the left 
fourth sternocostal cartilage are not productive of more than 
moderate injury to the muscles of respiration (Muscle Group 
XXI), and are not otherwise productive of more than moderate 
disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of an injury to the left fourth sternocostal 
cartilage have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.20, 4.73, Diagnostic Code 5321 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include a report of his 
medical examination on military separation in February 1946.  
The examination report indicated that he had sustained an 
injury at the left costochondral junction in June 1943, and 
he complained of soreness and pain in his left chest.  

On VA examination of the veteran in May 1946, the examiner's 
diagnosis was of an old injury in the vicinity of the left 
fourth sternocostal cartilage.  In a rating decision in July 
1946, the RO granted service connection, and assigned a 10 
percent rating for residuals of an injury to the veteran's 
left fourth sternocostal cartilage.  

In a written statement submitted in May 1997, the veteran 
through his authorized representative at that time, submitted 
a claim of entitlement to an increased rating for service-
connected residuals of an injury to his left fourth 
sternocostal cartilage.  

On an official medical examination in April 2000, the veteran 
gave a history of injuring his left fourth rib in service.  
The examiner noted that it was unclear from the history 
reported by the veteran whether he had fractured his rib or 
separated the rib from his sternum.  He complained of pain 
with deep breaths in the sternal area, and he indicated that 
the pain emanates from an area below and medial to his left 
nipple.  He stated that he experiences soreness when bending 
or performing activities which place pressure on his chest, 
and when he takes a deep breath.  On clinical evaluation, the 
examiner noted that there were no scars over the veteran's 
chest.  There was a palpable lump in the area of the left, 
fourth anterior rib, which the examiner believed might 
represent a callus.  The examiner noted that there were no 
signs of inflammation, osteomyelitis or other constitutional 
signs.  There was tenderness on light palpation of the 
"costochondral joints" (referring to the costochondral 
spaces or the spaces between the ribs).  X-ray study of the 
veteran's chest revealed evidence of previous injuries 
affecting the anterior aspect of the left lower ribs.  The 
examiner indicated that there was no evidence of recent or 
subacute fracture or pathologic area of bone destruction.  
The examiner further noted that there were pronounced 
degenerative changes involving the sternoclavicular joints 
and left shoulder articulation, and the veteran had 
previously undergone coronary bypass surgery through a median 
sternotomy.  The diagnosis was of status post fracture of the 
left lower ribs, with costochondritis.  

In a written statement submitted in June 2001 on behalf of 
the veteran by his current, authorized representative, it was 
asserted, in effect, that the official examination of the 
veteran in April 2000 was inadequate because the report of 
the examination did not contain an opinion as to whether the 
degenerative changes noted involving the veteran's 
sternoclavicular joints and his left shoulder articulation 
were related to the service-connected residuals of an injury 
to his left fourth sternocostal cartilage.  The veteran's 
representative further contended that the veteran's 
complaints of pain, the report of the x-ray study of his 
chest referenced in the report of the April 2000 examination, 
and the holding of the United States Court of Appeals for 
Veterans Claims (Court) in the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), supported the claim of entitlement to a 
rating in excess of 10 percent for service-connected 
residuals of an injury to the veteran's left fourth 
sternocostal cartilage.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely-related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).  

As an initial matter, the current 10 percent rating in effect 
for service-connected residuals of an injury to the veteran's 
left fourth sternocostal cartilage has been in effect for 
more than 20 years.  It is a "protected" rating which 
cannot be reduced (except with a showing of fraud or other 
circumstances not present in this case).  38 C.F.R. § 3.951 
(2000).  

The service-connected residuals of an injury to the veteran's 
left fourth sternocostal cartilage have been rated by analogy 
under Diagnostic Code 5010.  Diagnostic Code 5010 governs the 
rating of arthritis due to trauma confirmed by x-ray 
findings.  Disability rated under this Diagnostic Code is to 
be rated as degenerative arthritis under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 
(2000).  

The Board disagrees with rating of the service-connected 
residuals of an injury to the veteran's left fourth 
sternocostal cartilage by analogy under Diagnostic Code 5010 
because the service medical records and the VA medical 
examination of the veteran conducted shortly after his 
separation from service show that the injury he sustained in 
service was an injury to left rib cartilage and not to a 
major joint or group of minor joints.  Moreover, the service-
connected disability at issue in this appeal is not 
manifested by arthritis and the disability is not manifested 
by limitation of motion of a major joint or a minor joint 
group.  

Clinical findings on the most recent medical examination of 
the veteran noted pain on palpation of costochondral areas, 
meaning the spaces between the ribs, and the veteran 
complains of pain in the area of his ribs and pain in 
connection with deep breathing.  Accordingly, based upon the 
medical evidence and the veteran's complaints of pain, the 
Board concludes that the more appropriate Diagnostic Code for 
rating the disability at issue is Diagnostic Code 5321.  
Diagnostic Code 5321 is applicable to injuries to Muscle 
Group XXI, the muscles of respiration (thoracic muscle 
group).  See 38 C.F.R. § 4.73, Diagnostic Code 5321.  

The Court has held that, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply, 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Although the criteria for 
rating muscle injuries were amended effective July 3, 1997 
(after the veteran submitted his claim of entitlement to an 
increased rating), the criteria for the various ratings in 
Diagnostic Code 5321 remain unchanged.  

Under Diagnostic Code 5321, a noncompensable rating is 
warranted for slight injury to Muscle Group XXI.  A 10 
percent rating requires moderate injury.  A 20 percent rating 
is warranted for moderately severe or severe injury.  See 
38 C.F.R. § 4.73, Diagnostic Code 5321 (2000).  

Turning to the assertion of the veteran's representative that 
the official examination of the veteran in April 2000 was 
inadequate, the Board notes that the examination reported the 
veteran's history with regard to his rib injury, noted his 
current complaints, and provided detailed clinical findings 
sufficient to adequately evaluate the disability at issue.  
The question of whether there is a relationship between 
degenerative changes involving the veteran's sternoclavicular 
joints and his left shoulder articulation and the service-
connected residuals of an injury to his left fourth 
sternocostal cartilage is a medical question germane to a 
secondary service connection issue.  If the veteran and his 
representative wish to raise this issue, they should do so at 
the RO.  What is clear is that the left shoulder joint and 
the left clavicle are anatomically far apart from the left 
fourth rib, and that a rating for residuals of injury to the 
left fourth sternocostal cartilage does not involve 
consideration of limitation of motion of the left shoulder.  

As to the assertions of the veteran's representative 
regarding the decision of the Court in DeLuca, supra, the 
Court held in DeLuca that, ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was specified that the medical examiner in that case 
should be asked to determine whether the joint in question 
exhibited pain, weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  In this case, the disability 
at issue consists of residuals of a rib injury and clinical 
findings as to limitation of motion of an affected joint are 
not applicable.  

The service-connected residuals of an injury to the veteran's 
left fourth sternocostal cartilage are manifested by pain on 
palpation of the affected areas, and complaints of pain on 
deep breathing, soreness in bending and engaging in 
activities which place pressure on the chest.  The service-
connected residuals of injury most nearly equate to injury to 
Muscle Group XXI, as explained above, and the evidence most 
nearly reflects moderate, but not moderately severe or severe 
impairment.  The current 10 percent rating encompasses all 
impairment shown.  Accordingly, the claim of entitlement to 
an increased rating for service-connected residuals of an 
injury to the left fourth sternocostal cartilage must be 
denied.  



ORDER

Entitlement to an increased rating for residuals of an injury 
to the left fourth sternocostal cartilage is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

